DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1 recites the limitation "the skin surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the skin surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 10-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) and U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”).

As for claim 1, Zakrzewski discloses a system for detecting a moisture-related skin condition, the system comprising:
a moisture-responsive film (Figs. 1 and 5) having a complexing substrate (12 or 45, 50) and an iodine layer disposed thereon (paragraphs [0019] and [0022]), the iodine layer comprising a designated test area (12 or 45, 50).

However, Patton discloses a film (Fig. 4D) that has multiple sampling areas (65’’).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the film of Zakrzewski to have multiple sampling areas as disclosed by Patton in order to allow for multiple testing of different areas (Patton: paragraph [0054]).
Zakrzewski as modified by Patton discloses that the iodine layer (Zakrzewski: paragraphs [0019] and [0022]) comprising a designated test area (Patton: one or more of 65’’) and a designated calibration area (Patton: another of 65’’) for detecting moisture on a skin surface of a user (Zakrzewski: paragraphs [0019] and [0022]).
Zakrzewski as modified by Patton does not discloses instructions as recited.
However, McDade discloses instructions for directing a user to use a system (paragraph [0016]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Zakrzewski and Patton by including the instructions as disclosed by McDade in order to help a user to properly use the system.
Regarding the recitation that the instructions direct the user to (i) apply the moisture-responsive film to the skin surface for a predetermined period of time to produce coloration in the designated test area and (ii) apply a material, different form  In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.  Since the instructions are not structurally related to a physical substrate, the instructions do not provide any patentable weight to the claimed invention.  See MPEP 2111.05 and MPEP 2111.05 (I)(B).

Regarding claim 6, the examiner notes that the recitation that the predetermined period of time is in a range from 1 second to 300 seconds is part of the instructions, but that the instructions do not provide patentable weight to the claimed invention.

As for claim 8, Zakrzewski as modified by Patton and McDade discloses that the designated test area (Zakrzewski: 65’’) comprises a plurality of test areas (Zakrzewski: see Fig. 4D).

As for claim 10, Zakrzewski as modified by Patton and McDade discloses 
that the complexing substrate comprises paper, fabric (Zakrzewski: paragraph [0022), a polymeric material, or a combination thereof. 



As for claim 12, Zakrzewski as modified by Patton and McDade discloses that the complexing material comprises a starch (Zakrzewski: paragraphs [0019] and [0022]).

As for claims 21-23, the examiner notes that the claims recite further instructions regarding how the moisture responsive film is used.  The examiner notes that for claim 23, the calibration marks are not part of the moisture responsive film; they are part of the instructions.  As with claim 1, since the instructions are not structurally related to a physical substrate, the instructions do not provide any patentable weight to the claimed invention.  See MPEP 2111.05 and MPEP 2111.05 (I)(B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) and U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”) as applied to claim 1, further in view of U.S. Patent 8,043,867 issued to Petruno et al. (“Petruno”).


Zakrzewski as modified by Patton and McDade does not disclose that the designated calibration area comprises one or more calibration marks.
However, Petruno discloses a designated calibration area (18) that comprises one or more calibration marks (18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the calibration area of Zakrzewski, Patton and McDade by including the calibration marks as disclosed by Petruno in order to indicate when the test is complete (Petruno: col. 1, lines 23-26).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) and U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”) as applied to claim 1, further in view of U.S. Patent 9,339,225 issued to Kennedy (“Kennedy”).

As for claim 3, Zakrzewski as modified by Patton and McDade discloses the system of Claim 1 (see the rejection of claim 1 above).
Zakrzewski as modified by Patton and McDade does not disclose a skin drying material.
	However, Kennedy discloses a skin drying material (implied by step 102).


Regarding claim 5, the examiner notes that the recitation that instructions further direct the user to apply the skin drying material for a predetermined period of time prior to applying the moisture-responsive film to the skin surface are part of the instructions, but that the instructions do not provide patentable weight to the claimed invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”), U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”) and U .S. Patent 9,339,225 issued to Kennedy (“Kennedy”) as applied to claim 3, further in view of U.S. Patent Application Publication 2007/0238941 by Nikolovski et al. (“Nikolovski”).

As for claim 4, Zakrzewski as modified by Patton, McDade and Kennedy discloses the system of Claim 3 (see the rejection of claim 3 above).
Zakrzewski as modified by Patton, McDade and Kennedy does not disclose that skin drying material comprises a water-absorbent fabric, a paper-based towel, a disposable towelette including a drying solvent, or a combination thereof.  Although 
However, Nikolovski discloses skin drying material that comprises a water-absorbent fabric, a paper-based towel (paragraph [0040]), a disposable towelette including a drying solvent, or a combination thereof.
Because Nikolovski and Kennedy both disclose materials to dry skin, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the material of Nikolovski for the material of Kennedy to achieve the predictable result of drying skin.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) and U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”) as applied to claim 1, further in view of U.S. Patent 4,846,182 issued to Fogt et al. (“Fogt”).

As for claim 7, Zakrzewski as modified by Patton and McDade discloses the system of Claim 1 (see the rejection of claim 1 above).
Zakrzewski as modified by Patton and McDade does not disclose one or more water standards for application to the designated calibration area to prepare the one or more calibration marks.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Zakrzewski, Patton and McDade to include the water standard as disclosed by Fogt in order to clean the area of skin to be tested, so that the test is accurate.
Regarding the recitation that the water standard is for application to the designated calibration area to prepare one or more calibration marks, the examiner notes that this recitation discloses the intended use of the water standard and does not patentable distinguish the system over the prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) and U.S. Patent Application Publication 2013/0224771 by McDade et al. (“McDade”) as applied to claim 1, further in view of U.S. Patent 3,552,929 issued to Fields et al. (“Fields”).

As for claim 9, Zakrzewski as modified by Patton and McDade discloses the system of Claim 1 (see the rejection of claim 1 above) and that that the iodine layer is disposed on a first side (Zakrzewski: 50; paragraph [0022]) of the complexing substrate.

However, Fields discloses a moisture-responsive film (a,12) that further comprises a backing layer (12) positioned on a second side of a substrate (a).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the film of Zakrzewski, Patton and McDade by including the backing layer as disclosed by Fields in order to prevent wetting through the substrate which can obscure the accuracy of the test (Fields: col. 4, lines 22-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”).

As for claim 13, Zakrzewski discloses a method of identifying features of a surface based on moisture content at the surface, the method comprising:
contacting the surface to a designated test area of a moisture-responsive film for a predetermined period of time to produce coloration in the designated test area (Zakrzewski: paragraphs [0019], [0022] and [0034]), the moisture-responsive film comprising a complexing substrate and an iodine layer disposed thereon (Zakrzewski: paragraphs [0019] and [0022]), and comprising the designated test area; and

Zakrzewski does not  disclose that the film comprises a designated calibration area for detecting moisture on a skin surface of a user because Zakrzewski does not disclose a film that has multiple sampling areas.
However, Patton discloses a film (Fig. 4D) that has multiple sampling areas (65’’).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the film of Zakrzewski to have multiple sampling areas as disclosed by Patton in order to allow for multiple testing of different areas (Patton: paragraph [0054]).
Zakrzewski as modified by Patton discloses that the film comprises a designated test area (Patton: one or more of 65’’) and a designated calibration area (Patton: another of 65’’) for detecting moisture on a skin surface of a user (Zakrzewski: paragraphs [0019] and [0022]); and
applying a material (Zakrzewski: sweat from a second area of skin), different from the skin surface, to designated calibration area (Patton: one or more of 65’’) for producing one or more calibration marks (Zakrzewski: paragraphs [0019] and [0022] and [0034]) for comparison against the coloration in the designated test area.  The examiner notes that since the claim does not positively recite a step of comparing the one or more calibration marks against the coloration of the designated test area, the recitation that the one or more calibration marks are for comparison against coloration of the designated test area describes the intended use of the one or more calibration 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Application Publication 2008/0081964 by Zakrzewski (“Zakrzewski”) in view of U.S. Application Publication 2007/0003115 by Patton et al. (“Patton”) as applied to claim 13, further in view of U.S. Patent 3,552,929 issued to Fields et al. (“Fields”).

As for claim 14, Zakrzewski as modified by Patton discloses the system of Claim 13 (see the rejection of claim 13 above).
Zakrzewski as modified by Patton does not disclose visually inspecting the exposed test area upon separating the surface from the moisture-responsive film.  Instead, Zakrzewski discloses inspecting the exposed test area using an unspecified technique (Zakrzewski: paragraphs [0019] and [0022]).
However, Fields discloses visually inspecting an exposed test area upon separating a surface from a moisture-responsive film (col. 6, lines 36-38).
Because Zakrzewski and Fields both disclose techniques for inspecting a test area, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the technique of Fields for the technique of Zakrzewski to achieve the predictable result of detecting the presence of sweat.

Allowable Subject Matter
Claims 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest comparing a color of portions of the exposed test area with colors of the designated calibration area to determine the moisture content at portions of the surface corresponding to the portions of the exposed test area.
	Regarding claim 24, the prior art of record and the examiner’s knowledge does not disclose or suggest that applying comprises applying water to a designated calibration area.
Regarding claim 25, the prior art of record and the examiner’s knowledge does not disclose or suggest that applying comprises applying anhydrous ethanol to a designated calibration area.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues that the system of claim 1 is patentable because the Zakrzewski-Patton-McDade combination does not disclose the 
On pages 7-8 of the Remarks, Applicant argues that the Zakrzewski-Patton combination does not disclose the method of claim 13.  The examiner respectfully disagrees.  The Zakrzewski-Patton combination discloses the positively recited steps as shown in the rejection of claim 13 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853